DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 18
Lines 1 and 3 recite the limitation "the solid surface".  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent upon Claim 14. Claim 17 recites the limitations of “a solid surface” and “a planar area”. For examination purposes, the claim has been interpreted as if the claim was dependent upon Claim 15. 
Lines 2 and 4 recite the limitation “the planar area”. There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent upon Claim 14. Claim 17 recites the limitations of “a solid surface” and “a planar area”. For examination purposes, the claim has been interpreted as if the claim was dependent upon Claim 15.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-4, 8-10, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alano et al., US 2020/0269189.

Regarding Claim 1
Alano discloses a mixer assembly (16) for a vehicle exhaust system comprising: a mixer shell (34) defining an internal cavity (42); an inlet reactor (44) positioned within the internal cavity (42), the inlet reactor (44) having a fluid inlet (at (58)), a first exhaust gas inlet (to passageway (83)), and a second exhaust gas inlet (to passageway (81)); and an inlet baffle (36) mounted to an upstream end of the mixer shell (34), the inlet baffle (36) including a first opening (32) that directs exhaust gas into the first exhaust gas inlet (to passageway (83)), a scoop (S, annotated portion of Figure 3 below) that directs exhaust gas into the second exhaust gas inlet (to passageway (81)), and a plurality of bypass openings (33) that direct exhaust gas to bypass entry into the inlet reactor (44) (Alano, [0019] and [0035], Figures 2-3 and 6-7). 

    PNG
    media_image1.png
    391
    336
    media_image1.png
    Greyscale

Figure 1: Annotated Portion of Figure 3 of Alano

Regarding Claim 2
Alano discloses the system as rejected in Claim 1 above. Alano further discloses that the inlet baffle (36) has a baffle center (at (30)) and is divided into a plurality of sections (Q1, Q2, Q3, Q4, annotated portion of Figure 3 of Alano below) circumferentially spaced about the baffle center (at (30)), and wherein the first opening (32) is in a first section (Q1) of the plurality of sections (Q1, Q2, Q3, Q4), the scoop (S) is in a second section (Q2) of the plurality of sections (Q1, Q2, Q3, Q4) that is separate from the first section (Q1), and the plurality of bypass openings (33) is in a third section (Q3, Q4) of the plurality of sections (Q1, Q2, Q3, Q4) that is separate from the first and second section (Q1, Q2) (Alano, annotated portion of Figure 3 below). 

    PNG
    media_image2.png
    465
    446
    media_image2.png
    Greyscale

Figure 2: Annotated Portion of Figure 3 of Alano

Regarding Claim 3
Alano discloses the system as rejected in Claims 1 and 2 above. Alano further discloses that the third section (Q3, Q4) is on an opposite side of the baffle center (at (30)) from the first and second sections (Q1, Q2) (Alano, Figure 2 above).

Regarding Claim 4
Alano discloses the system as rejected in Claims 1 and 2 above. Alano further discloses that the plurality of sections (Q1, Q2, Q3, Q4) comprise four quadrants, wherein the first section (Q1) comprises a first quadrant, the second section (Q2) comprises a second quadrant, and the third section (Q3, Q4) extends across third and fourth quadrants of the four quadrants (Alano, Figure 2 above). 

Regarding Claim 8
Alano discloses the system as rejected in Claims 1 and 2 above. Alano further discloses that the mixer shell (34) includes a doser opening (58) (Alano, [0023], Figure 3) and wherein the fluid inlet (at (58)) of the inlet reactor (44) is aligned with the doser opening (58)and defines an injection axis (31), and wherein the first and second exhaust gas inlets (to passageways (81, 83)) are on opposite sides of the injection axis (31) from each other (Alano, Figures 2-3). 

Regarding Claim 9
Alano discloses the system as rejected in Claims 1-2 and 8 above. Alano further discloses that the inlet reactor (44) includes a swirl chamber that is comprised of at least a first flow element (88), a second flow element (54), and a third flow element (56) that are fixed together to form an internal mixing cavity for injected fluid and exhaust gas, and wherein the first flow element (88) comprises a reactor scoop that defines the first exhaust gas inlet (passageway (83)) between an inner surface of the reactor scoop and an outer surface of the second flow element (54) that is radially inward of the inner surface relative to the injection axis (31) (Alano, Figures 2-5). 

Regarding Claim 10
Alano discloses the system as rejected in Claims 1-2 and 8-9 above. Alano further discloses that the second exhaust gas inlet (passageway (81)) is defined between the outer surface of the second flow element (54) and an inner surface of the third flow element (56) that is radially outward of the outer surface relative to the injection axis (31) (Alano, Figure 5). 

Regarding Claim 13
Alano discloses the system as rejected in Claims 1-2 and 8 above. Alano further discloses that the inlet reactor (44) includes a doser mount portion that includes a doser mount opening that is aligned with the doser opening (58) in the mixer shell (34) and which defines the fluid inlet (at (58)) (Alano, Figure 3). 

Regarding Claim 14
Alano discloses a vehicle exhaust system (12) comprising: a first exhaust component (13, 14); a second exhaust component (18) downstream of the first exhaust component (13, 14); a mixer (16) positioned downstream of the first exhaust component (13, 14)  and upstream of the second exhaust component (18) (Alano, [0016], Figure 1), the mixer comprising: a mixer shell (34) defining an internal cavity (42); an inlet reactor (44) positioned within the internal cavity (34), the inlet reactor (44) having a fluid inlet (at (58)), a first exhaust gas inlet (to passageway (83)), and a second exhaust gas inlet (to passageway (81)); and an inlet baffle (36) mounted to an upstream end of the mixer shell (34), the inlet baffle (36) including a first opening (32) that directs exhaust gas into the first exhaust gas inlet (to passageway (83)), a scoop (S, Figure 1 above) that directs exhaust gas into the second exhaust gas inlet (to passageway (81)), and a plurality of bypass openings (33) that direct exhaust gas to bypass entry into the inlet reactor (44) (Alano, [0017]-[0019], Figures 2, 3, and 5); and a doser mount opening located on an outer surface of the mixer shell (34), the doser mount opening configured to receive a doser (26) to inject fluid into the fluid inlet (at (58)) (Alano, [0017] and [0020], Figures 2-3 and 6-7). 

Regarding Claim 15
Alano discloses the system as rejected in Claim 14 above. Alano further discloses that the inlet baffle (36) has a baffle center (at (30)) and is divided into quadrants (Q1, Q2, Q3, Q4, see Figure 2 above) circumferentially spaced about the baffle center (at (30)), and wherein the first opening (32) is in a first quadrant (Q1), the scoop (S) is in a second quadrant (Q2), and the plurality of bypass openings (33) extend across third and fourth quadrants (Q3, Q4) (Alano, Figure 2 above).  

Regarding Claim 20
Alano discloses the system as rejected in Claim 14 above. Alano further discloses that the inlet reactor (44) includes a swirl chamber that is comprise of at least a first flow element (88), a second flow element (54), and a third flow element (56) that are fixed together to form an internal mixing cavity for injected fluid and exhaust gas, and wherein the first flow element (88) comprises a reactor scoop that defines the first exhaust gas inlet (passageway (83)) between an inner surface of the reactor scoop and an outer surface of the second flow element (54) that is radially inward of the inner surface relative to the injection axis (31) (Alano, Figures 2-5), and wherein the second exhaust gas inlet (passageway (81)) is defined between the outer surface of the second flow element (54) and an inner surface of the third flow element (56) that is radially outward of the outer surface relative to the injection axis (31) (Alano, Figures 2-5).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 5-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al., US 2020/0269189, in view of Alano, US 2019/0178140 (hereafter referred to as Alano II).

Regarding Claim 5
Alano discloses the system as rejected in Claims 1-2 above. Alano further discloses that the inlet baffle (36) has a planar area that includes the plurality of bypass openings (33) (Alano, Figures 2-3). 
However, Alano does not disclose that the scoop comprises a solid surface that extends at an obtuse angle relative to the planar area. 
Alano II teaches a mixer assembly with an inlet baffle (50) with a first opening (60) and a planar area (76) that includes a plurality of additional openings (62), and a scoop (72) that comprises a solid surface (72) that extends at an obtuse angle relative to the planar area (76) (Alano II, [0026], Figures 2-3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano so that the inlet baffle includes a scoop that comprises a solid surface that extends at an obtuse angle relative to the planar area as is taught by Alano II as being well known in the art, in order to initiate swirling of the exhaust gas flow provided to the fluid injected in the mixer assembly (Alano II, [0024] and [0026]). 

Regarding Claim 6
Alano and Alano II teach the system as rejected in Claims 1-2 and 5 above. Alano II further teaches that the solid surface (72) extends from the planar area (76) towards an inner peripheral surface of the mixer shell that defines the internal cavity, and wherein the solid surface (72) has an edge that defines a portion of the first opening (60) (Alano II, Figures 2 and 3). 

Regarding Claim 7
Alano and Alano II teach the system as rejected in Claims 1-2 and 5-6 above. Alano II further teaches that the edge is downstream of the planar area (76) (Alano II, Figures 2-3). 

Regarding Claim 17
Alano discloses the system as rejected in Claims 14-15 above. Alano further discloses that the inlet baffle (36) has a planar area that includes the plurality of bypass openings (33) (Alano, Figures 2-3). 
However, Alano does not disclose that the scoop comprises a solid surface that extends at an obtuse angle relative to the planar area. 
Alano II teaches a mixer assembly with an inlet baffle (50) with a first opening (60) and a planar area (76) that includes a plurality of additional openings (62), and a scoop (72) that comprises a solid surface (72) that extends at an obtuse angle relative to the planar area (76) (Alano II, [0026], Figures 2-3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano so that the inlet baffle includes a scoop that comprises a solid surface that extends at an obtuse angle relative to the planar area as is taught by Alano II as being well known in the art, in order to initiate swirling of the exhaust gas flow provided to the fluid injected in the mixer assembly (Alano II, [0024] and [0026]). 

Regarding Claim 18
Alano and Alano II teach the system as rejected in Claims 14-15 above. Alano II further teaches that the solid surface (72) extends from the planar area (76) towards an inner peripheral surface of the mixer shell that defines the internal cavity, and wherein the solid surface (72) has an edge that defines a portion of the first opening (60) (Alano II, Figures 2 and 3), and wherein the edge is downstream of the planar area (76) (Alano, Figures 2-3). 

8.	Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al., US 2020/0269189, in view of Cheng, CN 106523092 A.

Regarding Claim 11
Alano discloses the system as rejected in Claims 1-2 and 8 above. Alano further discloses that the inlet reactor (44) extends along the injection axis (31) from a first end at the fluid inlet (at (58)) to a second end that defines a reactor outlet (at (62)) (Alano, Figures 3-4). 
However, Alano does not disclose an end cap at the reactor outlet, the end cap comprising a solid base surface with a peripheral wall surrounding the solid base surface, and wherein the peripheral wall includes a plurality of exit openings through which a mixture of fluid and exhaust gas exits the inlet reactor to mix with bypass flow. 
Cheng teaches a reagent mixer comprising a mixer body (3) and a swirl unit including a reactor (5, 6) with a distal end (D, annotated Figure 4 of Cheng below) that is closed to block flow of the exhaust gases along the doser axis (Dx, annotated Figure 4 of Cheng below) past the distal end (D) and is formed to include a plurality of outlet holes (H, annotated Figure 4 of Cheng below) arranged circumferentially around the doser axis (Dx) and configured to discharge the exhaust gases from the swirl chamber (5) into the exhaust passageway in a plurality of directions radially away from the doser axis (Dx) (Cheng, Translation, Page 1, Last Paragraph, annotated Figure 4 of Cheng below). [The second end (D, annotated Figure 4 below) is in contact with the inner wall of the mixer body (3) and therefore is an end cap with a solid base surface with a peripheral wall surrounding the base surface that comprises a plurality of exit openings (H) (Cheng, annotated Figure 4 below).]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the reactor outlet comprises an end cap, the end cap comprising a solid base surface with a peripheral wall surrounding the solid base surface, and wherein the peripheral wall includes a plurality of exit openings through which a mixture of fluid and exhaust gas exits the inlet reactor to mix with bypass flow as is taught by Cheng as being well known in the art, in order to provide a more fully mixed mixture of exhaust gas and injected fluid to enhance the exhaust gas treatment process (Cheng, Translation, Page 1, Last Paragraph). 

    PNG
    media_image3.png
    495
    555
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 4 of Cheng

Regarding Claim 19
Alano discloses the system as rejected in Claim 14 above. Alano further discloses that the inlet reactor (44) extends along the injection axis (31) from a first end at the fluid inlet (at (58)) to a second end that defines a reactor outlet (at (62)) (Alano, Figures 3-4). 
However, Alano does not disclose an end cap at the reactor outlet, the end cap comprising a solid base surface with a peripheral wall surrounding the solid base surface, and wherein the peripheral wall includes a plurality of exit openings through which a mixture of fluid and exhaust gas exits the inlet reactor to mix with bypass flow. 
Cheng teaches a reagent mixer comprising a mixer body (3) and a swirl unit including a reactor (5, 6) with a distal end (D, annotated Figure 4 of Cheng above) that is closed to block flow of the exhaust gases along the doser axis (Dx, annotated Figure 4 of Cheng above) past the distal end (D) and is formed to include a plurality of outlet holes (H, annotated Figure 4 of Cheng above) arranged circumferentially around the doser axis (Dx) and configured to discharge the exhaust gases from the swirl chamber (5) into the exhaust passageway in a plurality of directions radially away from the doser axis (Dx) (Cheng, Translation, Page 1, Last Paragraph, annotated Figure 4 of Cheng above). [The second end (D, annotated Figure 4 below) is in contact with the inner wall of the mixer body (3) and therefore is an end cap with a solid base surface with a peripheral wall surrounding the base surface that comprises a plurality of exit openings (H) (Cheng, annotated Figure 4 above).]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the reactor outlet comprises an end cap, the end cap comprising a solid base surface with a peripheral wall surrounding the solid base surface, and wherein the peripheral wall includes a plurality of exit openings through which a mixture of fluid and exhaust gas exits the inlet reactor to mix with bypass flow as is taught by Cheng as being well known in the art, in order to provide a more fully mixed mixture of exhaust gas and injected fluid to enhance the exhaust gas treatment process (Cheng, Translation, Page 1, Last Paragraph). 

9.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al., US 2020/0269189, in view of Alano et al., US 2017/0082007 (hereafter referred to as Alano III).

Regarding Claim 12
Alano discloses the system as rejected in Claims 1-2 and 8-10 above. However, Alano does not disclose that inlet reactor has a larger cross-section at the reactor outlet than at the reactor inlet to form a conical shape. 
Alano III teaches a mixer and doser cone assembly in which a reactor (58) comprises a conical shape having a larger cross-section at a second end (62) than at the first end (56) (Alano III, [0024]-[0026], Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the reactor comprises a conical shape having a larger cross-section at the reactor outlet than at the reactor inlet as is taught by Alano III as being well known in the art. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to substitute a conical shape for the existing reactor shape. 

10.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al., US 2020/0269189, in view of Moulieres et al., US 10,287,948.

Regarding Claim 16
Alano discloses the system as rejected in Claims 14-15 above. While Alano does disclose that the first quadrant comprises an open area (Alano, Figure 2 above), Alano does not disclose that the entirely of the first quadrant comprises an open area. 
Moulieres teaches a mixer with an inlet baffle (134), wherein the inlet baffle (134) includes at least one open area (136) in first and second quadrants (Q1, Q2, annotated portion of Figure 11 of Moulieres below), wherein the entirety of the first quadrant (Q1) comprises an open area (136) (Moulieres, Column 6, Lines 8-15).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the entirety of the first quadrant comprises an open area as is taught by Moulieres, in order to provide a major portion of the exhaust gas to the injection component (Moulieres, Column 6, Lines 8-15).

    PNG
    media_image4.png
    268
    382
    media_image4.png
    Greyscale

Figure 4: Annotated Figure 11 of Moulieres

11.	Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al., US 2017/0082007 (Alano III as established previously), in view of Petry, US 9,341,100.

Regarding Claim 1
	Alano III discloses a mixer assembly (30) for a vehicle exhaust system (10) comprising: a mixer shell (mixer body) defining an internal cavity (Alano III, [0022]); an inlet reactor (58) positioned within the internal cavity, the inlet reactor (58) having a fluid inlet (at (56) and a first exhaust gas inlet (at (56)) (Alano III, [0024]); and an inlet baffle (80) mounted to an upstream end of the mixer shell (mixer body), the inlet baffle (80) including a first opening (90a) that directs exhaust gas into the first exhaust gas inlet (at (56)), a scoop (90c) that directs exhaust gas into the inlet reactor (58), and a plurality of bypass openings (84) that direct exhaust gas to bypass entry into the inlet reactor (58) (Alano III, [0029]-[0030], Figures 2-5).
	However, Alano III does not disclose that the inlet reactor has a second exhaust gas inlet, wherein the scoop directs exhaust gas into the second exhaust gas inlet.
	Petry teaches a system for adding reducing agent to an exhaust gas system of a vehicle (Petry, Abstract), comprising: an inlet reactor (10), the inlet reactor (10) having a fluid inlet (13), a first exhaust gas inlet (12), and a second exhaust gas inlet (12) (Petry, [0024], Figures 1-2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano III such that the inlet reactor has first and second exhaust gas inlets in the surface of the inlet reactor, as is taught by Petry as being well known in the art in order to create a fine distribution of the fluid injected at the fluid inlet while reducing the risk of wall wetting (Petry, Column 7, Lines 1-21). Therefore in the combination of Alano III and Petry, as the first opening and scoop both provide exhaust gas to the surface of the inlet reactor, the first opening provides exhaust gas to the first exhaust gas inlet and the scoop provides exhaust gas to the second exhaust gas inlet. 

Regarding Claim 14
Alano III discloses a vehicle exhaust system (10) comprising: a first exhaust component (17, 27); a second exhaust component (SCR) downstream of the first exhaust component; a mixer (30) positioned downstream of the first exhaust component (17,27) and upstream of the second exhaust component (SCR) (Alano III, Column 4, Lines 56-65), the mixer (30) comprising: a mixer shell (mixer body) defining an internal cavity (Alano III, [0022]); an inlet reactor (58) positioned within the internal cavity, the inlet reactor (58) having a fluid inlet (at (56) and a first exhaust gas inlet (at (56)) (Alano III, [0024]); and an inlet baffle (80) mounted to an upstream end of the mixer shell (mixer body), the inlet baffle (80) including a first opening (90a) that directs exhaust gas into the first exhaust gas inlet (at (56)), a scoop (90c) that directs exhaust gas into the inlet reactor (58), and a plurality of bypass openings (84) that direct exhaust gas to bypass entry into the inlet reactor (58) (Alano III, [0029]-[0030], Figures 2-5); and a doser mount opening (52) located on an outer surface of the mixer shell (mixer body), the doser mount opening (52) configured to receive a doser (36) to inject fluid into the fluid inlet (at (56)) (Alano III, [0023]-[0024], Figure 2).
	However, Alano III does not disclose that the inlet reactor has a second exhaust gas inlet, wherein the scoop directs exhaust gas into the second exhaust gas inlet.
	Petry teaches a system for adding reducing agent to an exhaust gas system of a vehicle (Petry, Abstract), comprising: an inlet reactor (10), the inlet reactor (10) having a fluid inlet (13), a first exhaust gas inlet (12), and a second exhaust gas inlet (12) (Petry, [0024], Figures 1-2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano III such that the inlet reactor has first and second exhaust gas inlets in the surface of the inlet reactor, as is taught by Petry as being well known in the art in order to create a fine distribution of the fluid injected at the fluid inlet while reducing the risk of wall wetting (Petry, Column 7, Lines 1-21). Therefore in the combination of Alano III and Petry, as the first opening and scoop both provide exhaust gas to the surface of the inlet reactor, the first opening provides exhaust gas to the first exhaust gas inlet and the scoop provides exhaust gas to the second exhaust gas inlet. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Tucker et al. (US 11,085,346) – Mixer for vehicle exhaust system with inlet baffle
- Alano et al. (US 2016/0319724) – Mixer with doser cone and inlet baffle

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746